Citation Nr: 0001883	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to secondary service connection for left hip 
replacement.  

2.  Entitlement to secondary service connection for 
alcoholism.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  This appeal arises from a February 1996 
rating decision of the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a left hip replacement secondary to 
the veteran's service-connected shrapnel of the left thigh; 
found that there was no clear and unmistakable error in the 
February 1992 rating decision which denied service connection 
for aseptic necrosis of the left femoral head; denied an 
increased evaluation for PTSD; and found that the claim for 
service connection for alcoholism secondary to the veteran's 
service-connected PTSD, was not well-grounded.  

In the veteran's February 1997 substantive appeal (SA), he 
withdrew his claim asserting clear and unmistakable error in 
a February 1992 rating decision denying service connection 
for aseptic necrosis.  Therefore, that issue is not before 
the Board of Veterans' Appeals (Board) and is not reflected 
on the title page.  

Although the RO apparently denied service connection for 
aseptic necrosis of the left femoral head in a February 1992 
rating decision, the notice letter to the veteran dated later 
that month did not mention the denial.  Accordingly, the 
Board is considering the current claim for service connection 
for left hip replacement on a de novo basis, rather than as 
an attempt to reopen the claim by the submission of new and 
material evidence.


FINDINGS OF FACT

1.  The veteran's claim that he had a left hip replacement as 
a result of his service-connected residuals of shrapnel 
wounds of the left thigh is not accompanied by medical 
evidence to support that allegation.

2.  The claim for service connection for a left hip 
replacement secondary to the veteran's service-connected 
residuals of shrapnel wounds of the left thigh is not 
plausible.  

3.  The veteran filed a claim for service connection for 
alcoholism secondary to his service-connected PTSD after 
October 31, 1990.  

4.  The veteran's PTSD is productive of no more than mild 
disablement.  

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left hip 
replacement secondary to his service-connected residuals of 
shrapnel wounds of the left thigh is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  Service connection for alcohol abuse secondary to the 
veteran's service-connected PTSD is not warranted.  38 C.F.R. 
§ 3.301(a) (1999); VAOPGCPREC 2-97.

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7,  4.129, 4.130 
Diagnostic Code 9411 (before and after November 1997).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from January 1968 to 
December 1969.  He sustained booby-trap injuries in 
October 1968, specifically to the left knee, left thigh and 
left transverse colon.  By rating decision of March 1970, 
service connection was granted for, amongst other 
disabilities, sequela laceration of the left knee and thigh.  
A noncompensable evaluation was assigned.  

The veteran underwent VA examination in July 1984.  At the 
time of the examination, it was indicated that the veteran 
suffered a left thigh laceration as a result of a shell 
fragment wound suffered in service.  He related that the 
scars of the left thigh did not cause him any symptoms.  
Physical examination of the left thigh revealed two scars 
each measuring about the size of a silver dollar on the 
lateral upper aspect of the left thigh.  They were well-
healed and non-tender without any accompanying muscle defect.  
No functional impairment was noted.  The pertinent diagnosis 
was scars of the left thigh, asymptomatic.  

By rating decision of August 1987, service connection was 
granted for PTSD.  A 10 percent evaluation was granted, 
effective February 1987.  The 10 percent evaluation remains 
in effect to this date.  

In July 1991, the veteran was seen in the VA orthopedic 
clinic.  He complained of left hip discomfort.  He had a 
private x-ray which showed some shrapnel present.  Clinical 
examination revealed the veteran walked with a cane in his 
left hand instead of his right.  He had very definite loss of 
motion in his left hip in all planes, particularly rotation 
and abduction.  X-rays showed some small fragments of 
shrapnel about the joint but had absolutely not involved the 
joint itself.  In the femoral head there was an area of 
aseptic necrosis.  

In September 1991, the veteran underwent VA examination.  The 
veteran gave a history of sustaining shrapnel wounds in the 
left thigh while in Vietnam.  Three to four years prior to 
the examination, he began to notice some pain and discomfort 
in the left hip which did not become severe until the spring 
of 1991.  He was diagnosed by VA as having aseptic necrosis 
of the left femoral head.  X-rays were showing a partial area 
of necrosis in the head and the soft tissue surrounding, but 
not involving the hip joint proper were small non-reactive 
imbedded shrapnel fragments.  The veteran was on underarm 
crutches which he placed on the floor with the left foot with 
no weight bearing.  Laterally, in the mid thigh area was a 
flat smooth irregular circular shaped scar measuring 1 inch 
in diameter.  There was a similar scar just proximal to the 
left hip greater trochanter confined to the skin which 
measured 1/2 inch across the greater diameter.  The scar was 
not tender and there was no significant involvement of the 
underlying tissues.  There was no actual limitation of 
movement of the left hip, but all hip movements were 
increasingly painful as they progressed.  The pertinent 
diagnosis was residuals of old shrapnel wounds in the left 
lateral hip and lateral left thigh area with scars with 
retained soft tissue fragments.  

In October 1991, a letter from the veteran's mother was 
received by VA on behalf of the veteran's claim.  She stated, 
in pertinent part, that the veteran was hurt in service and 
had retained shrapnel in his system.  

In November 1991, the veteran underwent VA examination.  
Medical history noted that the veteran had shrapnel in his 
left thigh which was removed.  His most recent problem was 
complaints of hip pain.  Diagnosis by VA examiner showed 
septic necrosis of the left femoral head.   The rest of his 
joints were normal.  The veteran had a few soft tissue 
densities consistent with progressive increase in pain in the 
left hip.  He walked with a cane.  Physical examination 
showed healed scars where he had shrapnel removed from the 
left lateral thigh.  He had pain on range of motion in the 
hip in all directions.  It was noted that the veteran walked 
with a definite limp and used crutches on the left side.  The 
diagnostic impression was history of possible septic necrosis 
of the left hip.  The examiner stated that in his limited 
expertise of the hip, the question was whether or not the hip 
disability was related to the veteran's shrapnel wounds.  

In July 1994, the veteran was hospitalized at Robert Packer 
Hospital for a painful left hip.  It was noted that the 
veteran sustained an injury to the left hip during the 
Vietnam War when he was hit with shrapnel.  He reported 
discomfort in the hip since that time but the pain became 
especially severe in 1991.  Preadmission x-rays revealed 
avascular necrosis of the left hip.  He was scheduled for a 
left total hip arthroplasty.  Physical examination of the 
left hip revealed flexion of 90 degrees, flexion contracture 
of 30 degrees, and external rotation of 10 degrees.  The 
pertinent discharge diagnosis was aseptic necrosis of the 
left hip with secondary osteoarthritis of the left hip.  

In July 1995, the veteran was seen in the Guthrie orthopedic 
clinic.  It was noted that he had undergone a left total 
arthroplasty for treatment for aseptic necrosis and secondary 
osteoarthritis.  He reported pain in the left hip and back.  
Physical examination revealed he walked without a limp.  
Range of motion of the left hip revealed flexion of 
100 degrees, flexion contracture of 0 degrees, external 
rotation of 40 degrees, internal rotation of 20 degrees, 
abduction of 40 degrees, and adduction of 30 degrees.  X-rays 
of the hip showed no evidence of loosening.  Good position of 
the acetabular and femoral components was noted.  The 
examiner stated that he suspected that the veteran's symptoms 
may be a sciatic-type discomfort.  He also had elements of 
what appeared to be a trochanter bursitis.  

In December 1995, VA received a Readjustment Counseling 
Service Contract Initial Assessment Form, dated in 
March 1995.  The veteran was noted to have current symptoms 
at that time of recurrent nightmares, intrusive thoughts and 
recollections, feelings as if the event was reoccurring, 
numbing of responsiveness, reduced interest in activities of 
former interest, isolation and distancing from family or 
peers, emotional numbness, hyperalertness and startle 
response, sleep disturbance, memory impairment and trouble 
concentrating, avoidance of situations, depression, past 
substance abuse, anger and rage, and low self esteem.  The 
counselor noted the veteran's affect was constricted  and 
insight was fair.  Motivation was good, behavior was 
cooperative, his mood was agitated and he was depressed.  The 
counselor's assessment revealed that the veteran had lived a 
withdrawn life, sometimes in the extreme in relation to 
intrusive symptoms of PTSD.  A treatment plan was 
established.

In February 1999, the veteran underwent a VA psychiatric 
examination.  When asked to describe the nature of his 
problems, the veteran was fairly vague and had to be directed 
as to what he called PTSD.  He stated that sometimes he had 
flashbacks from Vietnam when he heard a helicopter.  When he 
had flashbacks, he felt frightened and nervous.  At that 
time, he sometimes broke out in sweats.  He related dreaming 
about Vietnam twice a week and he was awakened by the dreams.  
He denied psychiatric treatments or hospitalizations in the 
past.  He reported that other than periods of flashbacks and 
sleep disturbances, there was "nothing else I can think of 
that is a problem."  Mental status examination found the 
veteran to be pleasant, alert, calm and cooperative with 
clear sensorium and minimal evidence of anxiety while talking 
about Vietnam.  He gave no history of panic episodes and 
denied experiences of auditory or visual hallucinations.  He 
manifested no ideas of reference or delusional thinking.  His 
behavior during the interview was appropriate and he 
ambulated with a cane.  He denied any periods of suicidal or 
homicidal thoughts or anger.  He was able to take care of his 
trailer and his personal needs.  He stated that he had a 
girlfriend.  His recent and remote memory was intact with 
good immediate recall.  He did not present with any obsessive 
features.  His speech was relevant, coherent and appropriate, 
as well as logical.  Except for sleep disturbance due to 
Vietnam dreams, there was no evidence of vegetative signs of 
depression or mood disorder.  The examiner stated that there 
did not appear to be a need for specific psychological 
testing.  The diagnosis was PTSD, chronic.  His global 
assessment of functioning (GAF) was 70 at the time of the 
examination and in the past year it was also 70.  

Analysis


Secondary Service Connection for left hip replacement

The threshold question as to the issue of entitlement to 
service connection for a left hip replacement secondary to 
the veteran's service-connected residuals of shrapnel wounds 
of the left thigh is whether the veteran has presented a 
well-grounded claim; that is, one that is plausible.  If not, 
the appeal must fail and there is no duty to assist him 
further in the development of his claim as additional 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  The Board finds that the veteran's claim is not well 
grounded.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a).  

To sustain a well-grounded claim, the veteran must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
To be well grounded, a claim must be accompanied by 
supportive evidence and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet.App. 359 (1995).

When a veteran contends that his service-connected disability 
had caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  
Jones (Wayne L.) v. Brown, 7 Vet.App. 134 (1994).  

Service connection is in effect for sequela laceration of the 
left thigh and knee, evaluated as noncompensable, since 
December 1969.  

In this case, the veteran claims that he had a left hip 
replacement, determined necessary due to his service-
connected residuals of shell fragment wounds to his left 
thigh.  The medical records associated with the claims folder 
show the veteran complained of left hip and thigh complaints, 
more severely beginning in 1991.  However, there is no 
medical evidence of record that establishes a causal 
relationship between the hip replacement necessitated by 
necrosis of the left hip and the veteran's service-connected 
shell fragment wounds of the left thigh disability.  There is 
only the veteran's belief that his left hip replacement was 
necessitated because of shell fragment wounds of the left 
thigh.  In a July 1991 VA orthopedic consultation, the 
examiner noted that x-rays showed some small shrapnel 
fragments about the joint but absolutely not involving the 
joint itself.  The examiner also indicated that the aseptic 
necrosis was in the femoral head.  In November 1991, a VA 
examiner indicated that in his limited expertise with the 
hip, he was unable to tell if the necrosis of the left hip 
was related to the shrapnel wounds of the left thigh, 
especially at such a late date.  He indicated that he was 
awaiting a report and recommendations from another VA 
examiner.  The other VA examiner, who examined the veteran in 
September 1991, indicated that there was a partial area of 
necrosis in the femoral head and in the surrounding soft 
tissue, but the necrosis was not involving the hip joint 
proper where there was found small, non-reactive imbedded 
shrapnel fragments.  This examiner indicated that there was 
no actual limitation of movement of the left hip, although 
all hip movements were increasingly painful.  He also never 
attributed the necessity of a hip replacement to inservice 
shrapnel wounds of the left thigh.  The only person 
attributing the left hip replacement to shrapnel wounds 
sustained in service is the veteran.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that lay persons cannot provide testimony when an expert 
opinion is required.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992) (also See Moray v. Brown, 5 Vet.App. 21 (1993) wherein 
the Court commented that lay assertions of medical causation 
will not suffice initially to establish a well-grounded 
claim).  The veteran has not met his initial burden under 
38 U.S.C.A. § 5107(a) as his belief alone constitutes no more 
than mere allegation. 

Based on the foregoing, there has been no medical evidence 
that clearly shows that there is a causal relationship 
between the veteran's left hip replacement and his service-
connected residuals of shrapnel wounds of the left thigh 
disability, sufficient to establish a well-grounded claim.  
Therefore, service connection for a left hip replacement 
secondary to the veteran's service-connected residuals of 
shell fragment wounds of the left thigh is not warranted.  



Secondary Service Connection for Alcoholism 

The veteran claims that service connection is warranted for 
alcohol dependence secondary to his service-connected PTSD.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  The 
simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301 (c)(2).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

In this claim, the veteran believes that service connection 
is warranted for alcohol dependence. The veteran's medical 
records reveal the veteran had a drinking problem and had 
been counseled to quit drinking.  In February 1995, he was 
seen on an outpatient treatment basis by VA.  At that time, 
he stated that he had been in remission from alcohol since 
March 1991.  

The Board notes that for claims filed after October 31, 1990, 
as in this case, service connection may not be granted for 
disability or death resulting from abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a).  Although the veteran claims this 
disability is secondary to his service-connected PTSD, 
VAOPGCPREC 2-97, indicates, in pertinent part, that the 
authority to compensate under the regulation for conditions 
secondarily service connected derives from the U.S. Code 
sections granting service connection on a direct basis and 
there is no authority to grant secondary service connection 
apart from the statute.  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990) provides that in 
claims filed after October 31, 1990, disability resulting 
from a veteran's own alcohol or drug abuse cannot be service 
connected.  VAOPGCPREC 11-96.  "Whether service connection 
for a substance-abuse disability is claimed under section 
3.310(a) on the basis that a service-connected disease or 
injury caused the substance-abuse disability or on the basis 
that a service-connected disease or injury aggravated the 
substance-abuse disability, section 8052 prohibits the 
payment of compensation for the substance-abuse disability."  
VAOPGCPREC 2-97.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  Thus, the law and regulations 
preclude a grant of service connection on a secondary basis 
for alcohol dependence.

Increased Evaluation for PTSD

The veteran and his representative assert that the veteran's 
PTSD is more severe than the current 10 percent evaluation 
reflects. 

At the outset, it is important to determine if the veteran 
has established a well-grounded claim for an increased 
evaluation for PTSD, that is, one that is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
evaluation is a well-grounded claim if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran has asserted that 
his service-connected PTSD is more severe than currently 
evaluated.  Therefore, he has established a well-grounded 
claim.

Having satisfied this burden, VA has a duty to assist in the 
development of facts pertinent to this claim.  The Board is 
satisfied that all relevant facts in this case have been 
properly developed.  The veteran was seen in the VA 
outpatient treatment clinic in February 1995.  In March 1995, 
he was seen at the Readjustment Counseling Service.  Finally, 
he underwent VA psychiatric examination in February 1999.  
The record is complete, there is no further duty to assist in 
the development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Some of the basic facts are not in dispute.  Service 
connection is in effect for PTSD rated under the provisions 
of Diagnostic Code 9411.  VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Service connection was 
established for PTSD by rating decision of August 1987.  A 
10 percent evaluation was assigned, effective February 1987.  
The 10 percent evaluation is still in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 1991).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  The 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411.  Primarily, it was rated on the basis of the 
degree to which psychoneurotic symptoms impaired the 
veteran's ability to establish or maintain effective 
relationships with people, and the degree to which they 
impaired his industrial ability by affecting his reliability, 
flexibility and efficiency.  If there was no industrial 
impairment, a zero percent rating was warranted; "mild" 
social and industrial impairment warranted a 10 percent 
rating; and "definite" industrial impairment warranted a 30 
percent rating.  

Effective November 7, 1996, PTSD is to be rated under new 
criteria to be codified at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  See Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996).  

Under the new criteria, a zero percent rating is warranted 
where PTSD has been diagnosed, but the symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events). 

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  The veteran's claim for PTSD was initially filed in 
June 1995.  The law evaluating mental disorders was changed 
in November 1996.  Therefore, it is necessary that the Board 
evaluate the veteran's claim under both the old and new 
criteria.  

It is important to note that the RO has reviewed the claim 
under both criteria and the veteran has been given adequate 
notice and the opportunity to submit evidence or argument on 
the question.  The veteran has also been provided a Statement 
of the Case (SOC) and Supplemental Statement of the Case 
(SSOC) which provided the veteran with the regulatory 
requirements.  The Board finds that there is no prejudice to 
the veteran in the final adjudication of this claim.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  

In this claim, the veteran's PTSD has been shown to be no 
more than mild in degree.  He complains of nightmares, 
episodic rage outbursts and anger management problems.  Since 
1995, he has had no homicidal or suicidal ideation, no 
psychotic symptoms, and no psychiatric hospitalization.  He 
was seen on one occasion on a private basis, and most 
recently during a VA examination in February 1999, he 
reported that other than periodic flashbacks and sleep 
disturbances, there was "nothing else I can think of that is 
a problem."  He related that he had no psychiatric treatment 
or hospitalizations in the past and could think of no 
occasion where he felt the need for either.  There were no 
mood disorders and the examiner found no reason to provide 
the veteran with psychological testing.  Finally, his GAF 
score was noted to be 70 in the past year and 70 at the time 
of the examination.  This level of functioning on the GAF 
scale relates to some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
relationships.  This is borne out by the fact that he worked 
for his brother for six years prior to the failure of his 
brother's business and he presently relates that he has a 
girlfriend.  The most recent examiner attributes the 
veteran's stressors as related to his fixed, limited income, 
and the veteran has related his employment problems have been 
mostly related to his hip replacement and not any psychiatric 
problems that he might have.  Based on the foregoing, the 
veteran's symptomatology is not reflective of findings 
warranting an evaluation higher than his current 10 percent, 
which indicates that his PTSD is no more than mild in degree.  
Therefore, an evaluation in excess of 10 percent for the 
veteran's PTSD is not warranted.  


ORDER

Secondary service connection for left hip replacement is 
denied.  Secondary service connection for alcoholism is 
denied.  Entitlement to an increased evaluation for PTSD is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

